DETAILED ACTION
	This is the first Office action on the merits. Claims 1-20 are currently pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The Information Disclosure Statements filed on March 9, 2021 and June 20, 2022 were received and considered by the Examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “55” has been used to designate both link-bolting side and forward bolt hole set.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “60” has been used to designate both back bolt hole set and back grouser.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: "150" and "152" of Fig. 6. 
The drawings are objected to because reference character "40" is used to designate a pin/bushing in Figs. 1 and 2, but it is only mentioned in Para. [0020] of the specification where it is used to designate front shoe edge. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
Reference character “168” is used to designate both weight relief channel and back bolt hole set in Para. [0020]-[0021]; and
Reference characters “50” and “40” are both used to designate front shoe edge in Para. [0016]-[0017] and Para. [0020], respectively.
Reference character “50” is used to designate both front shoe edge and second lateral shoe edge in Para. [0016].
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 8-13, 15-16, and 18-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 8,876,227 (Meyer et al.), cited in the IDS filed March 9, 2021.
Regarding Claim 1, Meyer et al. discloses (col. 2 line 41-col. 8 line 56; Figs. 1-3) a ground-engaging track shoe (24) comprising: a shoe plate (body of shoe 24) including a middle plate section (along width D3) extending in a lateral direction from a first lateral shoe edge (shown generally at 62 of Fig. 2) to a second lateral shoe edge (shown generally at 26 of Fig. 2), and in a fore-aft direction between a front shoe edge (leading edge 36) and a back shoe edge (trailing edge 38); the shoe plate is elongated between the first lateral edge and the second lateral edge (width D3), and the middle plate section includes a planar link-bolting surface (base 28), and a ground-contact surface (ground engaging surface 26) opposite to the planar link-bolting surface; bolt holes (30) extend through the middle plate section between the planar link-bolting surface (base 28) and the ground-contact surface (ground engaging surface 26) and are arranged in a forward bolt hole set (upper set 30 along surface 46 of Fig. 2) and a back bolt hole set (lower set 30 along surface 44 of Fig. 2); and a weight relief channel (relief 42) is formed in the middle plate section, and the weight relief channel extends inwardly from the planar link-bolting surface (base 28) and is arranged between the forward bolt hole set and the back bolt hole set in the fore-aft direction (relief 42 is arranged between upper bolt hole set 30 along surface 46 and lower bolt hole set 30 along surface 44, as shown in Fig. 2).
Regarding Claim 2, Meyer et al. discloses the track shoe of claim 1, as discussed above. Meyer et al. further discloses (col. 7 line 56-col. 8 line 30; Figs. 1-3) the weight relief channel (relief 42) extends in the lateral direction from the first lateral shoe edge to the second lateral shoe edge (relief 42 extends the entire width D3) and divides the planar link-bolting surface in the fore-aft direction (base 28 is divided at relief 42 such that surface 64 is forward, closer to leading edge 36, and surface 62 is aft, closer to trailing edge 38).
Regarding Claim 3, Meyer et al. discloses the track shoe of claims 1-2, as discussed above. Meyer et al. further discloses (col. 7 line 39-col. 8 line 30; Figs. 1-3) a vertical thickness (thickness T) of the shoe plate is defined between the planar link-bolting surface (base 28) and the ground-contact surface (ground engaging surface 26), and a vertical depth of the weight relief channel is 50% or less of the vertical thickness of the shoe plate (radius R2 of relief 42 may be about 5 mm and the depth would be about 2.5 mm, the thickness T of the shoe may be between 6.5 mm and 8.5 mm, thus the depth of the relief 42 would be 50% or less of the thickness of the shoe).
Regarding Claim 4, Meyer et al. discloses the track shoe of claims 1-3, as discussed above. Meyer et al. further discloses (col. 7 line 39-col. 8 line 30; Figs. 1-3) the vertical depth of the weight relief channel is from 25% to 50% of the vertical thickness of the shoe plate (radius R2 of relief 42 may be about 5 mm and the depth would be about 2.5 mm, the thickness T of the shoe may be between 6.5 mm and 8.5 mm, thus the depth of the relief 42 would be between 25% and 50% of the thickness of the shoe).
Regarding Claim 5, Meyer et al. discloses the track shoe of claims 1-2, as discussed above. Meyer et al. further discloses (col. 7 line 39-col. 8 line 30; Figs. 1-3) the weight relief channel (relief 42) has a curvilinear contour in the fore-aft direction (contour defined by radius R2, as shown in Fig. 3).
Regarding Claim 6, Meyer et al. discloses the track shoe of claims 1-2 and 5, as discussed above. Meyer et al. further discloses (col. 7 line 39-col. 8 line 30; Figs. 1-3) the curvilinear contour is parabolic (it can be seen in Fig. 3 that the contour defined by radius R2 is parabolic).
Regarding Claim 8, Meyer et al. discloses the track shoe of claim 1, as discussed above. Meyer et al. further discloses (col. 7 line 26-col. 8 line 56; Figs. 1-3) the shoe plate has an upturned profile (at curve 54 of Fig. 3) from the middle plate section to the front shoe edge (34 to tip 68 of leading edge 36), and a downturned profile (at curve 56 of Fig. 3) from the middle plate section to the back shoe edge (32 to trailing edge 38), and further comprising a back grouser (grouser bar 32 proximate the trailing edge 38) projecting from the middle plate section (col. 6 lines 17-30).
Regarding Claim 9, Meyer et al. discloses the track shoe of claims 1 and 8, as discussed above. Meyer et al. further discloses (col. 4 lines 39-58, col. 6 lines 17-54; Figs. 1-3) a front grouser (grouser bar 34 proximate the leading edge 36) projecting from the middle plate section, and the forward bolt hole set (upper set 30 along surface 46 of Fig. 2) and the back bolt hole set (lower set 30 along surface 44 of Fig. 2) are located between the back grouser (grouser bar 32 proximate the trailing edge 38) and the front grouser (grouser bar 34 proximate the leading edge 36) in the fore-aft direction (it can be seen in Fig. 2 that both sets of bolt holes 30 are between grouser bars 34 and 32 in the fore-aft direction).
Regarding Claim 10, Meyer et al. discloses (col. 2 line 41-col. 8 line 56; Figs. 1-3) a ground-engaging track shoe (24) comprising: a shoe plate (body of shoe 24) including a middle plate section (along width D3) extending in a lateral direction from a first lateral shoe edge (shown generally at 62 of Fig. 2) to a second lateral shoe edge (shown generally at 26 of Fig. 2), and in a fore-aft direction between a front shoe edge (leading edge 36) and a back shoe edge (trailing edge 38); a grouser (grouser bar 32) projecting in a vertical direction (height H1 of grouser 32 in vertical direction shown in Fig. 3) from the shoe plate at a location adjacent to the back shoe edge (col. 6 lines 17-30); the middle plate section including a ground-contact side (ground engaging surface 26) whereupon the grouser (32) is located, and a link-bolting side (base 28) having a planar link-bolting surface (base 28) extending in the fore-aft direction between the back shoe edge (trailing edge 38) and the front shoe edge (leading edge 36); and a weight relief channel (relief 42) is formed on the link-bolting side (base 28), and the weight relief channel (42) extends inwardly from the planar link-bolting surface (base 28) and in the lateral direction between the first lateral shoe edge and the second lateral shoe edge (col. 7 line 56-col. 8 line 30).
Regarding Claim 11, Meyer et al. discloses the track shoe of claim 10, as discussed above. Meyer et al. further discloses (col. 7 line 39-col. 8 line 30; Figs. 1-3) the weight relief channel (relief 42) has a curvilinear contour in the fore-aft direction (contour defined by radius R2, as shown in Fig. 3).
Regarding Claim 12, Meyer et al. discloses the track shoe of claim 10, as discussed above. Meyer et al. further discloses (col. 7 line 39-col. 8 line 30; Figs. 1-3) a vertical thickness (thickness T) of the shoe plate is defined between the planar link-bolting surface (base 28) and a ground- contact surface (ground engaging surface 26), and a vertical depth of the weight relief channel is 50% or less of the vertical thickness of the shoe plate (radius R2 of relief 42 may be about 5 mm and the depth would be about 2.5 mm, the thickness T of the shoe may be between 6.5 mm and 8.5 mm, thus the depth of the relief 42 would be 50% or less of the thickness of the shoe).
Regarding Claim 13, Meyer et al. discloses the track shoe of claims 10 and 12, as discussed above. Meyer et al. further discloses (col. 7 line 39-col. 8 line 30; Figs. 1-3) the vertical depth of the weight relief channel is from 25% to 50% of the vertical thickness of the track shoe (radius R2 of relief 42 may be about 5 mm and the depth would be about 2.5 mm, the thickness T of the shoe may be between 6.5 mm and 8.5 mm, thus the depth of the relief 42 would be between 25% and 50% of the thickness of the shoe).
Regarding Claim 15, Meyer et al. discloses the track shoe of claim 10, as discussed above. Meyer et al. further discloses (col. 7 line 26-col. 8 line 56; Figs. 1-3) the shoe plate has an upturned profile (at curve 54 of Fig. 3) from the middle shoe section to the front shoe edge (34 to tip 68 of leading edge 36), and a downturned profile (at curve 56 of Fig. 3) from the middle plate section to the back shoe edge (32 to trailing edge 38), and a plurality of cutouts (58) extend inwardly from the back shoe edge (col. 3 lines 49-60).
Regarding Claim 16, Meyer et al. discloses the track shoe of claims 10 and 15, as discussed above. Meyer et al. further discloses (col. 4 lines 39-58, col. 6 lines 17-54; Figs. 1-3) the grouser (grouser bar 32) is a back grouser (grouser bar 32 is proximate to trailing edge 38), and further comprising a front grouser (grouser bar 34 proximate the leading edge 36) upon the ground-contact side (ground engaging surface 26), and the weight relief channel (relief 42) is located between the back grouser (grouser bar 32) and the front grouser (grouser bar 34) in the fore-aft direction (col. 7 line 56-col. 8 line 30).
Regarding Claim 18, Meyer et al. discloses (col. 2 line 41-col. 8 line 56; Figs. 1-3) a track joint assembly (track assembly shown in Fig. 1) comprising: a track chain assembly (track 20) including two parallel chains (22) of track links (29) coupled together in an end-to-end arrangement; a track shoe (24) having a ground-contact side (ground engaging surface 26), and a link-bolting side (base 28) in contact with track links (29) in the track chain assembly; a bolt set (bolts not shown but Fig. 1 shows the shoes 24 attached to the chain 22) bolting the track shoe (24) to the two parallel chains (22) of track links (29); and the track chain assembly and track shoe together defining a footprint of bolted contact (it can be seen in Fig. 1 that there is a footprint of bolted contact between shoe 24 and chain 22), and the track shoe (24) further including a weight relief channel (relief 42) formed in the link-bolting side (base 28) and extending laterally (along width D3) through the footprint of bolted contact (col. 7 line 39-col. 8 line 30).
Regarding Claim 19, Meyer et al. discloses the track joint assembly of claim 18, as discussed above. Meyer et al. further discloses (col. 2 line 64-col. 3 line 28, col. 7 line 39-col. 8 line 30; Figs. 1-3) the bolt set includes a forward bolt set (upper set 30 along surface 46 of Fig. 2) and a back bolt set (lower set 30 along surface 44 of Fig. 2); the weight relief channel (relief 42) extends between a first lateral edge (shown generally at 62 of Fig. 2) of the track shoe and a second lateral edge (shown generally at 26 of Fig. 2) of the track shoe and is arranged between the forward bolt set and the back bolt set in a fore-aft direction (relief 42 is arranged between upper bolt hole set 30 along surface 46 and lower bolt hole set 30 along surface 44, as shown in Fig. 2); and the weight relief channel (relief 42) has a curvilinear contour in the fore-aft direction (contour defined by radius R2, as shown in Fig. 3).
Claim(s) 1, 8-10, and 15-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 9,446,802 (Weiβ et al.).
Regarding Claim 1, Weiβ et al. discloses (col. 6 line 49-col. 9 line 51; Figs. 2A-5) a ground-engaging track shoe (track pad) comprising: a shoe plate (base plate 40) including a middle plate section (sections including 4, 5, 6, 9, and 11) extending in a lateral direction from a first lateral shoe edge (shown generally at 6 of Fig. 3A) to a second lateral shoe edge (shown generally at 9 of Fig. 3A), and in a fore-aft direction between a front shoe edge (shown generally at 22 of Fig. 3C) and a back shoe edge (shown generally at 19 of Fig. 3C); the shoe plate (40) is elongated between the first lateral edge (shown generally at 6 of Fig. 3A) and the second lateral edge (shown generally at 9 of Fig. 3A), and the middle plate section includes a planar link-bolting surface (shown generally at 31 of Fig. 3C), and a ground-contact surface (shown generally at 40 of Fig. 3B) opposite to the planar link-bolting surface; bolt holes (holes 12) extend through the middle plate section between the planar link-bolting surface and the ground-contact surface and are arranged in a forward bolt hole set (holes 12 proximate to grouser 1) and a back bolt hole set (holes 12 proximate to grouser 2); and a weight relief channel (recess 31) is formed in the middle plate section, and the weight relief channel extends inwardly from the planar link-bolting surface (shown generally at 31 of Fig. 3C) and is arranged between the forward bolt hole set and the back bolt hole set in the fore-aft direction (the recess 31 extends between the sets of holes 12 in the fore-aft direction).
Regarding Claim 8, Weiβ et al. discloses the track shoe of claim 1, as discussed above. Weiβ et al. further discloses (col. 9 lines 21-39; Figs. 2A-5) the shoe plate (40) has an upturned profile from the middle plate section to the front shoe edge (tapered portion 22 has an upturned profile), and a downturned profile from the middle plate section to the back shoe edge (side step portion 19 has a downturned profile), and further comprising a back grouser (2) projecting from the middle plate section.
Regarding Claim 9, Weiβ et al. discloses the track shoe of claims 1 and 8, as discussed above. Weiβ et al. further discloses (col. 7 line 15-col. 8 line 52; Figs. 2A-5) a front grouser (1) projecting from the middle plate section, and the forward bolt hole set (holes 12 proximate to grouser 1) and the back bolt hole set (holes 12 proximate to grouser 2) are located between the back grouser and the front grouser in the fore-aft direction (holes 12 are between grousers 1 and 2 in portion 11).
Regarding Claim 10, Weiβ et al. discloses (col. 6 line 49-col. 9 line 51; Figs. 2A-5) a ground-engaging track shoe (track pad) comprising: a shoe plate (base plate 40) including a middle plate section (sections including 4, 5, 6, 9, and 11) extending in a lateral direction from a first lateral shoe edge (shown generally at 6 of Fig. 3A) to a second lateral shoe edge (shown generally at 9 of Fig. 3A), and in a fore-aft direction between a front shoe edge (shown generally at 22 of Fig. 3C) and a back shoe edge (shown generally at 19 of Fig. 3C); a grouser (2) projecting in a vertical direction from the shoe plate at a location adjacent to the back shoe edge (shown generally at 19 of Fig. 3C); the middle plate section including a ground-contact side (shown generally at 40 of Fig. 3B) whereupon the grouser (2) is located, and a link-bolting side (shown generally at 31 of Fig. 3C) having a planar link-bolting surface extending in the fore-aft direction between the back shoe edge (shown generally at 19 of Fig. 3C) and the front shoe edge (shown generally at 22 of Fig. 3C); and a weight relief channel (recess 31) is formed on the link-bolting side, and the weight relief channel (31) extends inwardly from the planar link-bolting surface (shown generally at 31 of Fig. 3C) and in the lateral direction between the first lateral shoe edge and the second lateral shoe edge (it can be seen in Figs. 2D and 3D that the recess 31 extends laterally between the lateral edges of the shoe).
Regarding Claim 15, Weiβ et al. discloses the track shoe of claim 10, as discussed above. Weiβ et al. further discloses (col. 9 lines 21-39; Figs. 2A-5) the shoe plate (base plate 40) has an upturned profile from the middle shoe section to the front shoe edge (tapered portion 22 has an upturned profile), and a downturned profile from the middle plate section to the back shoe edge (side step portion 19 has a downturned profile), and a plurality of cutouts (indentations 20) extend inwardly from the back shoe edge (shown generally at 19 of Fig. 3B).
Regarding Claim 16, Weiβ et al. discloses the track shoe of claims 10 and 15, as discussed above. Weiβ et al. further discloses (col. 7 line 15-col. 9 line 5; Figs. 2A-5) the grouser (2) is a back grouser, and further comprising a front grouser (1) upon the ground-contact side (shown generally at 40 of Fig. 3B), and the weight relief channel (recess 31) is located between the back grouser and the front grouser in the fore-aft direction (it can be seen in Figs. 2D and 3B-3D that the recess 31 extends between the grousers 1 and 2 in the fore-aft direction).
Regarding Claim 17, Weiβ et al. discloses the track shoe of claim 10, as discussed above. Weiβ et al. further discloses (col. 8 line 30-col. 9 line 15; Figs. 2A-5) a master shoe (track pad) wherein a service window (through hole 18) is formed in the middle plate section, and the weight relief channel (recess 31) is in communication with the service window (18).
Regarding Claim 18, Weiβ et al. discloses (col. 6 line 1-col. 9 line 51; Figs. 2A-5) a track joint assembly (shown in Figs. 4A-5) comprising: a track chain assembly (shown in Figs. 4A-5) including two parallel chains of track links (chain elements 25) coupled together in an end-to-end arrangement (joined by pins going through connectors 26 and 30); a track shoe (track pad) having a ground-contact side (shown generally at 40 of Fig. 3B), and a link-bolting side (shown generally at 31 of Fig. 3C) in contact with track links (25) in the track chain assembly (shown in Figs. 4A-5); a bolt set (24) bolting the track shoe (track pad) to the two parallel chains of track links (shown in Figs. 4A-4B); and the track chain assembly and track shoe together defining a footprint of bolted contact (it can be seen in Figs. 4A-4B the track pad and links have bolted contact), and the track shoe further including a weight relief channel (recess 31) formed in the link-bolting side and extending laterally through the footprint of bolted contact (it can be seen in Figs. 2D-3D that the recess 31 extends laterally through the link contact surface).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7, 14, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meyer et al.
Regarding Claim 7, Meyer et al. discloses the track shoe of claims 1-2, as discussed above. Meyer et al. further discloses (col. 2 line 64-col. 3 line 28; Figs. 1-3) the bolt holes (30) define a bolt hole diameter dimension (it can be seen in Fig. 2 that the holes 30 have a diameter), and the locations of the holes (30) and weight relief channel (relief 42) may be modified (col. 7 line 56-col. 8 line 30).
Meyer et al. does not disclose the weight relief channel is located a spacing distance from each of the forward bolt hole set and the back bolt hole set that is from 25% to 50% of the bolt hole diameter dimension.
However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the track shoe disclosed by Meyer et al., to have the claimed spacing distance between the weight relief channel and bolt hole sets because selecting dimensions would be considered routine optimization of the performance and load characteristics of the track shoe. For example, a track shoe that required higher yield strength for a bulldozer may have a channel spaced farther away from the bolt hole set than a track shoe for a personal snowmobile. It has been held that where the general conditions for a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (CCPA 1955).
Regarding Claim 14, Meyer et al. discloses the track shoe of claims 10 and 12, as discussed above. Meyer et al. further discloses (col. 2 line 64-col. 3 line 28, col. 7 line 39-col. 8 line 30; Figs. 1-3) the bolt set includes a forward bolt set (upper set 30 along surface 46 of Fig. 2) and a back bolt set (lower set 30 along surface 44 of Fig. 2) extending through the middle plate section and each of the bolt holes defines a bolt hole diameter dimension (it can be seen in Fig. 2 that the holes 30 have a diameter); and the locations of the holes (30) and weight relief channel (relief 42) may be modified (col. 7 line 56-col. 8 line 30).
Meyer et al. does not disclose the weight relief channel is located a spacing distance from each of the forward bolt hole set and the back bolt hole set that is from 25% to 50% of the bolt hole diameter dimension.
However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the track shoe disclosed by Meyer et al., to have the claimed spacing distance between the weight relief channel and bolt hole sets because selecting dimensions would be considered routine optimization of the performance and load characteristics of the track shoe. For example, a track shoe that required higher yield strength for a bulldozer may have a channel spaced farther away from the bolt hole set than a track shoe for a personal snowmobile. It has been held that where the general conditions for a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (CCPA 1955).
Regarding Claim 20, Meyer et al. discloses the track joint assembly of claim 18, as discussed above. Meyer et al. further discloses (col. 2 line 64-col. 3 line 28, col. 7 line 39-col. 8 line 30; Figs. 1-3) the track shoe (24) includes a shoe plate (body of shoe 24) having a ground-contact surface (ground engaging surface 26) upon the ground-contact side, and a link-bolting surface (base 28) upon the link-bolting side; a vertical thickness (thickness T) of the shoe plate is defined between the link- bolting surface (base 28) and the ground-contact surface (ground engaging surface 26), and a vertical depth of the weight relief channel (relief 42) is 50% or less of the vertical thickness of the shoe plate (radius R2 of relief 42 may be about 5 mm and the depth would be about 2.5 mm, the thickness T of the shoe may be between 6.5 mm and 8.5 mm, thus the depth of the relief 42 would be 50% or less of the thickness of the shoe); bolt holes (30) receiving the bolt set extend through the shoe plate between the ground-contact surface (ground engaging surface 26) and the link-bolting surface (base 28), and each of the bolt holes defines a bolt hole diameter dimension (it can be seen in Fig. 2 that the holes 30 have a diameter); and the locations of the holes (30) and weight relief channel (relief 42) may be modified (col. 7 line 56-col. 8 line 30).
Meyer et al. does not disclose the weight relief channel is located a spacing distance from each of the forward bolt hole set and the back bolt hole set that is from 25% to 50% of the bolt hole diameter dimension.
However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the track shoe disclosed by Meyer et al., to have the claimed spacing distance between the weight relief channel and bolt hole sets because selecting dimensions would be considered routine optimization of the performance and load characteristics of the track shoe. For example, a track shoe that required higher yield strength for a bulldozer may have a channel spaced farther away from the bolt hole set than a track shoe for a personal snowmobile. It has been held that where the general conditions for a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (CCPA 1955).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references disclose track shoes with recesses and weight reduction features.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY G CASTONGUAY whose telephone number is (571)272-5865. The examiner can normally be reached Mon- Fri 8:00AM to 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571) 272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.G.C./Examiner, Art Unit 3617                                                                                                                                                                                                        
/S. Joseph Morano/Supervisory Patent Examiner, Art Unit 3617